DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4, 14-1525-26 and 36-37 are objected to because of the following informalities:  
In claims 3-4, 14-1525-26 and 36-37 line 1, add “, wherein” before “the straight anterior section” for clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17, 28, and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims only recite limitations already disclosed in previous claims and do not add anything to the claim from which they depend and so they fail to be further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, 30-32 and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 30 and 41 recite the limitation “wherein the radii of curvature of the first posterior section and the second posterior section are the same”. It is unclear whether the applicant is referring to the radii of curvature of each section as a plurality or singularly each of the radii of curvature are the same. For examining purposes, the limitation was understood as “wherein the first posterior section and the second posterior section have radii of curvature that are the same”, since the two sections are mirror images of each other and each side reflects the same dimensions as the other (par. 11 of the specification). 
Claims 20-21, 31-32, and 42-43 are rejected under 35 USC 112(b) as they inherit the deficiencies of claims 19, 30 and 31 from which they depend. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 23 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenna (US Patent No. 4,892,479). 
Regarding claim 1, McKenna teaches an orthodontic archwire (10, Figure 1), comprising: 
an elongated wire (10, Figure 1) having a transverse rectangular cross-section along a length thereof (Col. 2 lines 47-52; ““In the particular embodiment illustrated, the arch wire 10 is of square cross section”; According to Merriam Webster, “rectangular” is defined as “having edges, surfaces or faces that meet at right angles”, indicating that a square is a specific type of rectangular shape); and 
a straight anterior section (20, Figure 1; Col. 3 lines 1-4; “flat central segment”). 

Regarding claim 12, McKenna teaches an orthodontic archwire (10, Figure 1), comprising: 
an elongated wire (10, Figure 1) having a transverse rectangular cross-section along a length thereof ((Col. 2 lines 47-52; ““In the particular embodiment illustrated, the arch wire 10 is of square cross section”; According to Merriam Webster, “rectangular” is defined as “having edges, surfaces or faces that meet at right angles”, indicating that a square is a specific type of rectangular shape); and 
a straight anterior section (20, Figure 1; Col. 3 lines 1-4; “flat central segment”) between (see Figure 1) a curved first posterior section (14, Figure 1) and a curved second posterior section (16, Figure 1).  
Regarding claim 23, McKenna teaches an orthodontic archwire (10, Figure 1), comprising: 
an elongated wire (10, Figure 1) having a transverse square cross-section along a length thereof (Col. 2 lines 47-48; “In the particular embodiment illustrated, the arch wire 10 is of square cross section”); and 
a straight anterior section (20, Figure 1; Col. 3 lines 1-4; “flat central segment”) between (see Figure 1) a curved first posterior section (14, Figure 1) and a curved second posterior section (16, Figure 1).  
Regarding claim 34, McKenna teaches an orthodontic archwire (10, Figure 1), comprising: 
an elongated wire (10, Figure 1) having a transverse diametric cross-section along a length thereof (Col. 2 lines 47-52; ““In the particular embodiment illustrated, the arch wire 10 is of square cross section. The particular cross section of the wire is not a critical feature of the present invention and various cross sectional configurations can be employed”; According to Merriam Webster, “diametric” is defined as “of, relating to, or constituting a straight line segment passing through the center of a figure or body. A square cross-section constitutes a straight line segment passing through it at the center of its body creating two right triangles); and 
a straight anterior section (20, Figure 1; Col. 3 lines 1-4; “flat central segment”) between (see Figure 1) a curved first posterior section (14, Figure 1) and a curved second posterior section (16, Figure 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 13-19, 24-30, and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US Patent No. 4,892,479), in view of by MedicalNewsToday. What is Diastema? Medically reviewed by Jennifer Archibald, DDS — By Jayne Leonard on March 4, 2020 (Year: 2020), from hereon referred to as MedicalNewsToday. 
Regarding claims 2-4, McKenna teaches the orthodontic archwire of claim 1 (see rejection above), wherein the straight anterior section (20) corresponds to an interproximal area of dentition (see Figure 2) but is silent to the straight anterior section having a length less than 0.400 inch, less than 0.675 inch or less than 1.000 inch. 
McKenna teaches the anterior section corresponds to an interproximal location (see Figure 2). MedicalNewsToday, teaches a diastema is a gap between teeth that is wider than 0.5 mm, indicating that anything smaller than 0.5 mm or 0.019 inches is a normal length for an interproximal space between two adjacent teeth.
It would have been obvious for one having ordinary skill in the art before the effective filing date to select a length for the anterior straight section of McKenna to be close to 0.019 because it would be appropriate to accommodate the size of the area between two adjacent teeth and provide an inclusive range to compensate for any exceptions since the anatomy and sizes may vary greatly from one patient to another.
Regarding claim 5, McKenna in view of MedicalNewsToday, teaches the orthodontic archwire of claim 2 (see rejection above), wherein a first posterior section (14, Figure 1) and a second posterior section (16, Figure 1) extend from the straight anterior section (see Figure 1 of McKenna).  

Regarding claim 6, McKenna in view of by MedicalNewsToday, teaches the orthodontic archwire of claim 5 (see rejection above), wherein the first posterior section (14) and the second posterior section (16) each have multiple different radii of curvature (see annotated Figure 3 below).  

    PNG
    media_image1.png
    369
    402
    media_image1.png
    Greyscale


Regarding claim 13-15,  McKenna teaches the orthodontic archwire of claim 12 (see rejection above), but does not teach wherein the straight anterior section has a length less than 0.040 inch or less than 0.675 inch or less than 1.000 inch.  
McKenna teaches the anterior section corresponds to an interproximal location (see Figure 2). MedicalNewsToday teaches a diastema is a gap between teeth that is wider than 0.5 mm, indicating that anything smaller than 0.5 mm or 0.019 inches is a normal length for an interproximal space between two adjacent teeth.
It would have been obvious for one having ordinary skill in the art before the effective filing date to select a length for the anterior straight section of McKenna to be close to 0.019 because it would be appropriate to accommodate the size of the area between two adjacent teeth and provide an inclusive range to compensate for any exceptions since the anatomy and sizes may vary greatly from one patient to another.
Regarding claim 16, McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 13 (see rejection above), wherein the first posterior section (14) and the second posterior section (16) each have multiple different radii of curvature (see annotated Figure 3 below).  

    PNG
    media_image1.png
    369
    402
    media_image1.png
    Greyscale

Regarding claim 17, McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 16 (see rejection above), wherein the first posterior section (14) and the second posterior section (16) each have multiple different radii of curvature (see annotated Figure 3 below).  

    PNG
    media_image1.png
    369
    402
    media_image1.png
    Greyscale

Regarding claim 18, McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 17 (see rejection above), wherein the first posterior section and the second posterior section are mirror images of each other (see 14,16 of McKenna Figure 3).  
Regarding claim 19 (as best understood), McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 18 (see rejection above), wherein the first posterior section and the second posterior section have radii of curvature that are the same. Since the two sections are mirror images of each other, the same radii should reflect on both sides of the curved wire.

Regarding claim 24-26,  McKenna teaches the orthodontic archwire of claim 23 (see rejection above), but does not teach wherein the straight anterior section has a length less than 0.040 inch or less than 0.675 inch or less than 1.000 inch.  
McKenna teaches the anterior section corresponds to an interproximal location (see Figure 2). MedicalNewsToday teaches a diastema is a gap between teeth that is wider than 0.5 mm, indicating that anything smaller than 0.5 mm or 0.019 inches is a normal length for an interproximal space between two adjacent teeth.
It would have been obvious for one having ordinary skill in the art before the effective filing date to select a length for the anterior straight section of McKenna to be close to 0.019 because it would be appropriate to accommodate the size of the area between two adjacent teeth and provide an inclusive range to compensate for any exceptions since the anatomy and sizes may vary greatly from one patient to another.
Regarding claim 27, McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 24 (see rejection above), wherein the first posterior section (14) and the second posterior section (16) each have multiple different radii of curvature (see annotated Figure 3 below).  

    PNG
    media_image1.png
    369
    402
    media_image1.png
    Greyscale

Regarding claim 28, McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 27 (see rejection above), wherein the first posterior section (14) and the second posterior section (16) each have multiple different radii of curvature (see annotated Figure 3 below).  

    PNG
    media_image1.png
    369
    402
    media_image1.png
    Greyscale


Regarding claim 29, McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 28 (see rejection above), wherein the first posterior section and the second posterior section are mirror images of each other (see 14,16 of McKenna Figure 3).  
Regarding claim 30 (as best understood), McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 29 (see rejection above), wherein the first posterior section and the second posterior section have radii of curvature that are the same. Since the two sections are mirror images of each other, the same radii should reflect on both sides of the curved wire.

Regarding claim 35-37,  McKenna teaches the orthodontic archwire of claim 34 (see rejection above), but does not teach wherein the straight anterior section has a length less than 0.040 inch or less than 0.675 inch or less than 1.000 inch.  
McKenna teaches the anterior section corresponds to an interproximal location (see Figure 2). MedicalNewsToday teaches a diastema is a gap between teeth that is wider than 0.5 mm, indicating that anything smaller than 0.5 mm or 0.019 inches is a normal length for an interproximal space between two adjacent teeth.
It would have been obvious for one having ordinary skill in the art before the effective filing date to select a length for the anterior straight section of McKenna to be close to 0.019 because it would be appropriate to accommodate the size of the area between two adjacent teeth and provide an inclusive range to compensate for any exceptions since the anatomy and sizes may vary greatly from one patient to another.
Regarding claim 38, McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 35 (see rejection above), wherein the first posterior section (14) and the second posterior section (16) each have multiple different radii of curvature (see annotated Figure 3 below).  

    PNG
    media_image1.png
    369
    402
    media_image1.png
    Greyscale

Regarding claim 39, McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 38 (see rejection above), wherein the first posterior section (14) and the second posterior section (16) each have multiple different radii of curvature (see annotated Figure 3 below).  

    PNG
    media_image1.png
    369
    402
    media_image1.png
    Greyscale

Regarding claim 40, McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 39 (see rejection above), wherein the first posterior section and the second posterior section are mirror images of each other (see 14,16 of McKenna Figure 3).  
Regarding claim 41 (as best understood), McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 40 (see rejection above), wherein the first posterior section and the second posterior section have radii of curvature that are the same. Since the two sections are mirror images of each other, the same radii should reflect on both sides of the curved wire.


Claims 7-9, 22, 23, 33, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US Patent No. 4,892,479), in view of MedicalNewsToday (NPL – 2020), Andrews (US Patent No. 4,097,993), and further in view of Miura (US Patent No. 5,092,941). 
Regarding claim 7, McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 6 (see rejection above). McKenna teaches that the first posterior section and the second posterior section each have different radii but is silent to specifically a first radius of curvature of 0.542 inch, a second radius of curvature of 0.243 inch, a third radius of curvature of 0.763 inch, and a fourth radius of curvature of 0.378 inch.  
Andrews teaches an archwire in the same field of endeavor of orthodontic arch wires. Andrews teaches the arch wire (10”, Figure 4) has two symmetrical curved portions joined at a common point (21, see figure 4) wherein each side has multiple arc segments (a, a’, a”, a”’) with different radii of curvature (Col. 2 lines 56-65) for a smooth and uninterrupted transition from one circular segment to the other (Col. 2 lines 65-68). Andrews teaches that the radii can range between 0.703-1.65 inches (see Col. 5 table). Andrews is silent to the radii being as small as 0.243 inch, 0.378 inch or 0.542 inch.
Miura teaches an arch wire (12, Figure 4) in the same field of endeavor of orthodontic arch wires. Miura teaches the archwire (12) can be bent in a variety of shapes and configurations (see Figure 4) since the wire usually must be deformed depending upon the particular needs of the patient using the wire (Col. 4 lines 44-50). The wire can be initially bent into a standard arch shape, and then further bent into a wide arch-shape as shown in Figure 4A or into a narrow arch-shape as shown in Figure 4B (Col. 6 lines 14-21).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the radii of curvature of McKenna in view of MedicalNewsToday, be within the range of 0.703-1.65 inches as taught by Andrews because this range would be suitable for forming a standard arch shape to fit many patients. Although Andrews does not teach radius values as small as 0.243 inch, 0.378 inch or 0.542 inch, it teaches that the wire dimensions are meant to accommodate variations of different jaw sizes in patients. 
Miura teaches smaller dimensions that directly result from patients who require narrower arch wires due to specific anatomical configurations. It would also have been obvious to modify the range of radius curve values to include 0.243 inch, 0.378 inch or 0.542 inch along with larger values because this general range of values is appropriate for different curvatures of the mouth. Tighter (i.e. smaller) curved wires are shown to be used to generate more specific anatomical fittings, hence it would’ve been obvious to include smaller radii values to meet the requirements of the patients by providing a more inclusive range of curvature patterns. 
Regarding claim 8, McKenna in view of MedicalNewsToday and in view of Andrews and Miura teaches the orthodontic archwire of claim 7 (see rejection above). McKenna further teaches wherein the first posterior section and the second posterior section are mirror images of each other (see Figure 3).  
Regarding claim 9, McKenna in view of MedicalNewsToday and in view of Andrews and Miura teaches the orthodontic archwire of claim 8 (see rejection above), wherein the radii of curvature of the first posterior section and the second posterior section are the same. Since the two sections are mirror images of each other, the same radii should reflect on both sides of the curved wire. 

Regarding claim 22, McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 16 (see rejection above). McKenna teaches that the first posterior section and the second posterior section each have different radii but is silent to specifically a first radius of 0.770 inch, a second radius of curvature of 0.975 inch, a third radius of curvature of 0.843 inch, and a fourth radius of curvature of 0.253 inch.  
Andrews teaches an archwire in the same field of endeavor of orthodontic arch wires. Andrews teaches the arch wire (10”, Figure 4) has two symmetrical curved portions joined at a common point (21, see figure 4) wherein each side has multiple arc segments (a, a’, a”, a”’) with different radii of curvature (Col. 2 lines 56-65) for a smooth and uninterrupted transition from one circular segment to the other (Col. 2 lines 65-68). Andrews teaches that the radii can range between 0.703-1.65 inches (see Col. 5 table). Andrews is silent to the radii being as small as 0.243 inch. 
Miura teaches an arch wire (12, Figure 4) in the same field of endeavor of orthodontic arch wires. Miura teaches the archwire (12) can be bent in a variety of shapes and configurations (see Figure 4) since the wire usually must be deformed depending upon the particular needs of the patient using the wire (Col. 4 lines 44-50). The wire can be initially bent into a standard arch shape, and then further bent into a wide arch-shape as shown in Figure 4A or into a narrow arch-shape as shown in Figure 4B (Col. 6 lines 14-21).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the radii of curvature of McKenna in view of MedicalNewsToday, be within the range of 0.703-1.65 inches as taught by Andrews because this range would be suitable for forming a standard arch shape to fit many patients. Although Andrews does not teach radius values as small as 0.243 inch, it teaches that the wire dimensions are meant to accommodate variations of different jaw sizes in patients. 
Miura teaches smaller dimensions that directly result from patients who require narrower arch wires due to specific anatomical configurations. It would also have been obvious to modify the range of radius curve values to include 0.243 inch along with larger values because this general range of values is appropriate for different curvatures of the mouth. Tighter (i.e. smaller) curved wires are shown to be used to generate more specific anatomical fittings, hence it would’ve been obvious to include smaller radii values to meet the requirements of the patients by providing a more inclusive range of curvature patterns. 

Regarding claim 33, McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 27 (see rejection above). McKenna teaches that the first posterior section and the second posterior section each have different radii but is silent to specifically a first radius of 0.770 inch, a second radius of curvature of 0.975 inch, a third radius of curvature of 0.843 inch, and a fourth radius of curvature of 0.253 inch.  
Andrews teaches an archwire in the same field of endeavor of orthodontic arch wires. Andrews teaches the arch wire (10”, Figure 4) has two symmetrical curved portions joined at a common point (21, see figure 4) wherein each side has multiple arc segments (a, a’, a”, a”’) with different radii of curvature (Col. 2 lines 56-65) for a smooth and uninterrupted transition from one circular segment to the other (Col. 2 lines 65-68). Andrews teaches that the radii can range between 0.703-1.65 inches (see Col. 5 table). Andrews is silent to the radii being as small as 0.243 inch. 
Miura teaches an arch wire (12, Figure 4) in the same field of endeavor of orthodontic arch wires. Miura teaches the archwire (12) can be bent in a variety of shapes and configurations (see Figure 4) since the wire usually must be deformed depending upon the particular needs of the patient using the wire (Col. 4 lines 44-50). The wire can be initially bent into a standard arch shape, and then further bent into a wide arch-shape as shown in Figure 4A or into a narrow arch-shape as shown in Figure 4B (Col. 6 lines 14-21).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the radii of curvature of McKenna in view of MedicalNewsToday, be within the range of 0.703-1.65 inches as taught by Andrews because this range would be suitable for forming a standard arch shape to fit many patients. Although Andrews does not teach radius values as small as 0.243 inch, it teaches that the wire dimensions are meant to accommodate variations of different jaw sizes in patients. 
Miura teaches smaller dimensions that directly result from patients who require narrower arch wires due to specific anatomical configurations. It would also have been obvious to modify the range of radius curve values to include 0.243 inch along with larger values because this general range of values is appropriate for different curvatures of the mouth. Tighter (i.e. smaller) curved wires are shown to be used to generate more specific anatomical fittings, hence it would’ve been obvious to include smaller radii values to meet the requirements of the patients by providing a more inclusive range of curvature patterns. 

Regarding claim 44, McKenna in view of MedicalNewsToday teaches the orthodontic archwire of claim 38 (see rejection above McKenna teaches that the first posterior section and the second posterior section each have different radii but is silent to specifically a first radius of 0.770 inch, a second radius of curvature of 0.975 inch, a third radius of curvature of 0.843 inch, and a fourth radius of curvature of 0.253 inch.  
Andrews teaches an archwire in the same field of endeavor of orthodontic arch wires. Andrews teaches the arch wire (10”, Figure 4) has two symmetrical curved portions joined at a common point (21, see figure 4) wherein each side has multiple arc segments (a, a’, a”, a”’) with different radii of curvature (Col. 2 lines 56-65) for a smooth and uninterrupted transition from one circular segment to the other (Col. 2 lines 65-68). Andrews teaches that the radii can range between 0.703-1.65 inches (see Col. 5 table). Andrews is silent to the radii being as small as 0.243 inch. 
Miura teaches an arch wire (12, Figure 4) in the same field of endeavor of orthodontic arch wires. Miura teaches the archwire (12) can be bent in a variety of shapes and configurations (see Figure 4) since the wire usually must be deformed depending upon the particular needs of the patient using the wire (Col. 4 lines 44-50). The wire can be initially bent into a standard arch shape, and then further bent into a wide arch-shape as shown in Figure 4A or into a narrow arch-shape as shown in Figure 4B (Col. 6 lines 14-21).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the radii of curvature of McKenna in view of MedicalNewsToday, be within the range of 0.703-1.65 inches as taught by Andrews because this range would be suitable for forming a standard arch shape to fit many patients. Although Andrews does not teach radius values as small as 0.243 inch, it teaches that the wire dimensions are meant to accommodate variations of different jaw sizes in patients. 
Miura teaches smaller dimensions that directly result from patients who require narrower arch wires due to specific anatomical configurations. It would also have been obvious to modify the range of radius curve values to include 0.243 inch along with larger values because this general range of values is appropriate for different curvatures of the mouth. Tighter (i.e. smaller) curved wires are shown to be used to generate more specific anatomical fittings, hence it would’ve been obvious to include smaller radii values to meet the requirements of the patients by providing a more inclusive range of curvature patterns. 

Claims 10-11, 20-21, 31-32 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US Patent No. 4,892,479), in view of MedicalNewsToday (NPL – 2020), Andrews (US Patent No. 4,097,993), Miura (US Patent No. 5,092,941), and further in view of Lewis (US 2012/0322019 A1). 
Regarding claim 10, McKenna in view of MedicalNewsToday and in view of Andrews and Miura teaches the orthodontic archwire of claim 9 (see rejection above), but is silent to wherein the transverse rectangular cross- section has rounded corners configured to enhance comfort for a patient.  
	Lewis teaches an arch wire in the same field of endeavor of orthodontic arch wires for use in orthodontic treatments (abstract). Lewis teaches the arch wire can include rounded sides ([0046] lines 7-8) and smoothing edges can be done to provide greater comfort to the patient since the tongue or other sensitive tissues may catch onto sharp edges ([0062] lines 10-13).
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the wire of modified McKenna to have rounded sides and smoothed edges because it would enhance the comfort of the patient by preventing sharp edges from catching onto or blistering soft oral tissues or the tongue.  

Regarding claim 11, teaches the orthodontic archwire of claim 10 (see rejection above). McKenna further teaches wherein the archwire is formed from a metal including any of stainless steel, NiTi, CuNiTi, Titanium Beta III, Elgiloy and superelastic metal alloys (Col. 4 lines 44-52).  

Regarding claim 20, McKenna in view of MedicalNewsToday and in view of Andrews and Miura teaches the orthodontic archwire of claim 19 (see rejection above), but is silent to wherein the transverse rectangular cross- section has rounded corners configured to enhance comfort for a patient.  
	Lewis teaches an arch wire in the same field of endeavor of orthodontic arch wires for use in orthodontic treatments (abstract). Lewis teaches the arch wire can include rounded sides ([0046] lines 7-8) and smoothing edges can be done to provide greater comfort to the patient since the tongue or other sensitive tissues may catch onto sharp edges ([0062] lines 10-13).
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the wire of modified McKenna to have rounded sides and smoothed edges because it would enhance the comfort of the patient by preventing sharp edges from catching onto or blistering soft oral tissues or the tongue.  

Regarding claim 21, teaches the orthodontic archwire of claim 20 (see rejection above). McKenna further teaches wherein the archwire is formed from a metal including any of stainless steel, NiTi, CuNiTi, Titanium Beta III, Elgiloy and superelastic metal alloys (Col. 4 lines 44-52).  

Regarding claim 31, McKenna in view of MedicalNewsToday and in view of Andrews and Miura teaches the orthodontic archwire of claim 30 (see rejection above), but is silent to wherein the transverse rectangular cross- section has rounded corners configured to enhance comfort for a patient.  
	Lewis teaches an arch wire in the same field of endeavor of orthodontic arch wires for use in orthodontic treatments (abstract). Lewis teaches the arch wire can include rounded sides ([0046] lines 7-8) and smoothing edges can be done to provide greater comfort to the patient since the tongue or other sensitive tissues may catch onto sharp edges ([0062] lines 10-13).
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the wire of modified McKenna to have rounded sides and smoothed edges because it would enhance the comfort of the patient by preventing sharp edges from catching onto or blistering soft oral tissues or the tongue.  

Regarding claim 32, teaches the orthodontic archwire of claim 31 (see rejection above). McKenna further teaches wherein the archwire is formed from a metal including any of stainless steel, NiTi, CuNiTi, Titanium Beta III, Elgiloy and superelastic metal alloys (Col. 4 lines 44-52).  

Regarding claim 42, McKenna in view of MedicalNewsToday and in view of Andrews and Miura teaches the orthodontic archwire of claim 41 (see rejection above), but is silent to wherein the transverse rectangular cross- section has rounded corners configured to enhance comfort for a patient.  
	Lewis teaches an arch wire in the same field of endeavor of orthodontic arch wires for use in orthodontic treatments (abstract). Lewis teaches the arch wire can include rounded sides ([0046] lines 7-8) and smoothing edges can be done to provide greater comfort to the patient since the tongue or other sensitive tissues may catch onto sharp edges ([0062] lines 10-13).
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the wire of modified McKenna to have rounded sides and smoothed edges because it would enhance the comfort of the patient by preventing sharp edges from catching onto or blistering soft oral tissues or the tongue.  

Regarding claim 43, teaches the orthodontic archwire of claim 42 (see rejection above). McKenna further teaches wherein the archwire is formed from a metal including any of stainless steel, NiTi, CuNiTi, Titanium Beta III, Elgiloy and superelastic metal alloys (Col. 4 lines 44-52).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772